DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and CHIP Services

CMCS Informational Bulletin
DATE:

June 5, 2012

FROM:

Cindy Mann, Director
Center for Medicaid and CHIP Services (CMCS)

SUBJECT:

New Funding Opportunity - Aging and Disability Resource Center Program

Last week Health and Human Services (HHS) Secretary Kathleen Sebelius announced the release of
$25 million in funding authorized by the Affordable Care Act to help States strengthen and expand
their ability to help seniors and people with disabilities access home and community-based long-term
services and supports. Under this initiative, which is jointly supported by Administration for
Community Living (ACL), the Centers for Medicare & Medicaid Services (CMS) and the Veterans
Health Administration (VHA), funding will be available to help States support or improve their Aging
and Disability Resource Centers (ADRCs).
These new grants will help States strengthen and expand their person-centered access programs to
help consumers learn about and access the long term services and supports (LTSS) that best meet their
needs. Under the new Funding Opportunity, there are two unique funding options States can apply
for: 1) a new three year grant (“The Enhanced ADRC Options Counseling Program”), and 2) a one
year program expansion supplemental grant.

Background
Fifty-four States and territories have received Administration on Aging (AoA)/CMS ADRC grant
funding since 2003. In each State these programs are currently referred to by various names including
“one-stop shops” and No Wrong Door/Single Entry Point (NWD/SEP) systems. ACL, CMS, and
VHA all support the goal of States developing sustainable NWD/SEP models for providing LTSS
options counseling that streamline assessment, eligibility determination, enrollment, service initiation,
data collection, and reporting across all public programs that pay for LTSS. As States undergo health
system transformation and long term care rebalancing activities, development of a sustainable
infrastructure is critical to ensuring ongoing coordinated access to services. States should consider
how this Funding Opportunity can supplement existing State efforts to increase broader
transformation of their health and LTSS delivery system through an enhanced ADRC Program model.
Equally important, this Funding Opportunity will help states explore how to braid public resources
(e.g. Medicaid FMAP, VHA funding, Older Americans Act dollars, state revenue programs, etc.) and
private resources in a way that will truly sustain these models over time.

CMCS Informational Bulletin - Page 2

One and Three Year Funding Opportunities
States can apply for: 1) a new three year grant (“Part A: 2012 Enhanced ADRC Options Counseling
Program Funding Opportunity”), and/or 2) a one year program expansion supplemental grant (“Part
B: 2012 ADRC Sustainability Supplemental”). All States and territories are eligible to apply for the
Part A Funding Opportunity. Only the existing 48 2009 ADRC grantees are eligible for funding
under the Part B Funding Opportunity. The three year grants will support a limited number of Staterun programs that can serve as high-performing national models for providing “one stop shop” access
to all LTSS for all populations and payers. These programs will streamline eligibility determinations
for public LTSS programs and increase access to community-based alternatives that can help avoid
institutional care and preserve personal resources, as appropriate. States will use their ADRC
Program as a key tool in rebalancing their LTSS systems and making their systems more personcentered, more efficient, and more supportive of community living.

ARDCs and the Balancing Incentive Program
ADRC programs funded under this announcement, under the one- or three- year options, can be used
to support the NWD/SEP statewide system change requirement that States must meet in order to
qualify for enhanced federal match under CMS’ Balancing Incentive Program. CMS encourages
successful State applications under this Funding Opportunity to coordinate with the Balancing
Incentive Program NWD/SEP structural change requirement and include relevant information in the
Balancing Incentive Program structural change work plan. More information about the Balancing
Incentive Program is available at http://www.medicaid.gov/Medicaid-CHIP-Program-Information/ByTopics/Long-Term-Services-and-Support/Balancing/Balancing-Incentive-Program.html.

Opportunity for Additional Funding through the Veteran’s Health Administration
This Funding Opportunity also provides a special opportunity to expand access to home and
community-based services (HCBS) for Veterans. The VHA has developed a partnership with HHS
and has agreements with the Aging and Disability networks to provide Veteran Directed-HCBS. The
VHA will build on and expand this existing partnership by making additional investments in the
States who receive awards under this announcement. The VHA funds will be disbursed through the
Veterans Integrated Service Networks and the Veterans Administration Medical Centers to the
ADRCs in the awarded States to help Veterans and their families access VHA-funded HCBS.

Additional Information about Applying
This Funding Opportunity, supported by Section 2405 of the Affordable Care Act, includes an
appropriation of $10 million dollars each year from fiscal year (FY) 2010 to FY 2014 for the Assistant
Secretary for Aging – who also operates within the ACL – to strengthen and expand ADRCs.
Approximately $25.4 million is available for grant funds for the period FY 2012 through FY 2014.
The number of awards approved by HHS depends on the scope and quality of the proposed programs.
HHS anticipates funding 8 States at approximately $2.3 million each for a three year project period
under the Enhanced Program option, and 40 States at an average of $175,000 each under the one year
continuation option. Under both options, States will be working with the State Medicaid Agency to
evaluate how Medicaid can contribute to creating a financially sustainable infrastructure for the

CMCS Informational Bulletin - Page 3
ADRC Options Counseling Program (please see “Attachment G: Medicaid Support for ADRC
Functions” within the Funding Opportunity).
HHS will accept only one application from each State for each funding option (i.e., a State may
submit one application for a one-year program and one for a three-year program). While we
encourage States to apply for both funding opportunities, States can only receive funding under one
option. HHS expects that the designated lead agency will partner with other State agencies involved
in serving seniors and people with disabilities; under the Enhanced Program option, the Office of the
Governor must designate which agency will serve as the lead applicant.
The grant period-of-performance begins upon application approval which will occur by September 30,
2012. For the Enhanced Program grants, continued funding will be awarded on an annual basis to the
participating States, contingent upon progress, through September 29, 2015, or until the full
appropriation has been expended.
More information about this Funding Opportunity and Grant Instructions may be found on:
www.grants.gov,
http://www.medicaid.gov/Medicaid-CHIP-Program-Information/By-Topics/Long-TermServices-and-Support/Balancing/Balancing-Incentive-Program.html,
or at ACL’s website at http://www.hhs.gov/acl.
Funding Opportunity Title: “The Aging and Disability Resource Center Program”
Funding Opportunity Numbers: HHS-2012-ACL-RO-1210 and HHS-2012-ACL-DR-1213
Questions regarding this Informational Bulletin should be addressed to Effie George in the Division of
Community Systems Transformation at Effie.George@cms.hhs.gov or (410) 786-8639.

